Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 09/29/2017. It is noted, however, that applicant has not filed a certified copy of the DE10/20170091773 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US5624688 A) and further in view of Zollitsch et al. (US5888554 A).
	Regarding claim 1, Adams teaches a cutting chamber housing (cutter chamber 30) for an underwater pelletizer comprising:
an inlet for cooling fluid (inlet passageway 32); 
an outlet for cooling fluid with pellets (discharge passageway 34);
a cutting device (cutter assembly 44) comprising a rotary drive (drive shaft 42) and a cutting head with rotating cutting knives (cutter knives 48); 
an extrusion head (col 1 line 39-40) comprising a perforated plate (die plate 18) for outputting molten plastic formed into strands (plurality of extrusion orifices 16); 
and wherein, an output direction of the molten plastic (see modified Figure 1 below) and an axis of rotation of the cutting device (see modified Figure 1 below) are oriented orthogonally to the inlet and the outlet (see modified Figure 1 below).

    PNG
    media_image1.png
    634
    496
    media_image1.png
    Greyscale

However, Adams fails to teach a cutting chamber housing (housing 15 and granulator housing 23) comprising: 
a stationary upper housing half; and 
a movable lower housing half along a separation plane arranged at an oblique angle;
and further wherein, the separation plane extends obliquely in the longitudinal direction of the cutting chamber housing enabling the cutting chamber housing to be opened at least downwards along the separation plane.

a stationary upper housing half (housing 15); and 
a movable lower housing half (granulator housing 23) along a separation plane (separating area 17) arranged at an oblique angle (see 17 in Figure 2);
and further wherein, the separation plane extends obliquely in the longitudinal direction of the cutting chamber housing (see Figure 2) enabling the cutting chamber housing to be opened at least downwards along the separation plane (col 4 line 64-67; see Figure 3). The removal of the movable lower housing half makes it relatively effortless to replace components of the pelletizer shown in Figure 2 (col 4 line 48-52). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the cutting chamber housing of Adams to comprise a stationary upper housing half; and a movable lower housing half (along a separation plane arranged at an oblique angle wherein, the separation plane extends obliquely in the longitudinal direction of the cutting chamber housing enabling the cutting chamber housing to be opened at least downwards along the separation plane, as taught by Zollitsch for the benefit of replacing pelletizer components with relatively minimal effort.
Regarding claim 2, Adams modified with Zollitsch the cutting chamber housing of claim 1. However, Adam fails to teach wherein the separation plane extends relative to the output direction obliquely from below the region of the perforated plate to the top above the region of the rotary drive.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the cutting chamber housing of Adams modified with Zollitsch to have the separation plane extend relative to the output direction obliquely from below the region of the perforated plate to the top above the region of the rotary drive, as taught by Zollitsch, for the benefit of a relatively easy separation of the stationary upper housing half and movable lower housing half.
Regarding claim 3, Adams modified with Zollitsch the cutting chamber housing of claim 1. However, Adam fails to teach wherein the separation plane extends diagonally from top to bottom.
In the same field of endeavor pertaining to an underwater pelletizer, Zollitsch teaches wherein the separation plane (separating area 17) extends diagonally from top to bottom (col 4 line 39-40; see Figures 2 and 3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the cutting chamber housing of Adams 
Regarding claim 4, Adams modified with Zollitsch teaches the cutting chamber housing of claim 1. However, Adam fails to teach wherein the separation plane extends along a diagonal of the cutting chamber housing from below the region of the perforated plate to above the region of the rotary drive.
In the same field of endeavor pertaining to an underwater pelletizer, Zollitsch teaches wherein the separation plane (separating area 17) extends along a diagonal (col 4 line 39-40) of the cutting chamber housing (housings 15 and 23) from below the region of the perforated plate (strands 4 coming from discharge channel 1) to above the region of the rotary drive (rotating shearing blade 13; see Figure 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the cutting chamber housing of Adams modified with Zollitsch to have the separation plane extend along a diagonal of the cutting chamber housing from below the region of the perforated plate to above the region of the rotary drive, as taught by Zollitsch, for the benefit of a relatively easy separation of the stationary upper housing half and movable lower housing, as discussed in claim 2.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US5624688 A) in view of Zollitsch et al. (US5888554 A), as applied to claim 1, and further in view of Kim (US6347932 B1).

In the same field of endeavor pertaining to an underwater pelletizer, Kim teaches wherein the movable lower housing half is swivel- mounted to the stationary upper housing half by at least one swivel joint (see modified Figures 4 and 5 below). The apparatus of Kim is configured to be capable of easy repair, cleaning and replacement of elements (col 3 line 55-61).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the cutting chamber housing of Adams modified with Zollitsch such that the movable lower housing half is swivel- mounted to the stationary upper housing half by at least one swivel joint, as taught by Kim, for the benefit of easy repair, cleaning and replacement of elements in the apparatus.


    PNG
    media_image2.png
    324
    410
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    296
    364
    media_image3.png
    Greyscale


Regarding claim 6, Kim modified with Adams and Zollitsch teaches the cutting chamber housing of claim 5.  However, Adams modified with Zollitsch fails to teach wherein the swivel 
In the same field of endeavor pertaining to an underwater pelletizer, Kim teaches wherein the swivel joint is arranged between the stationary upper housing half and the movable lower housing half such that its swivel axis is arranged horizontally (see motion of movable lower housing half in Figures 4 and 5) and above the region of the rotary drive (rotating blade 33).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the cutting chamber housing of Kim modified with Adams and Zollitsch to have the swivel joint arranged between the stationary upper housing half and the movable lower housing half such that its swivel axis is arranged horizontally and above the region of the rotary drive, as taught by Kim, for the benefit of easy repair, cleaning and replacement of elements in the apparatus.
Regarding claim 7, Kim modified with Adams and Zollitsch teaches the cutting chamber housing of claim 5. However, Adams modified with Zollitsch fails to teach wherein the swivel joint is arranged between the stationary upper housing half and the movable lower housing half such that its swivel axis is on a front or rear boundary edge of the cutting chamber housing. 
In the same field of endeavor pertaining to an underwater pelletizer, Kim teaches wherein the swivel joint is arranged between the stationary upper housing half and the movable lower housing half such that its swivel axis is on a front or rear boundary edge of the cutting chamber housing (see modified Figures 4 and 5 as discussed in claim 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the cutting chamber housing of Kim modified .
Claims 5, 7-10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US5624688 A) in view of Zollitsch et al. (US5888554 A), as applied to claim 1, and further in view of Pirrung et al. (US5657934 A).
Regarding claim 5, Adams modified with Zollitsch teaches the cutting chamber housing of claim 1. However, Adams modified with Zollitsch fails to teach wherein the movable lower housing half is swivel- mounted to the stationary upper housing half by at least one swivel joint.
In the same field of endeavor pertaining to a pelletizer apparatus, Pirrung teaches wherein the movable lower housing half (front flap 5) is swivel- mounted (front flap 5 has been hinged away; col 3 line 39-40) to the stationary upper housing half (interior space between the two side walls 2 and 3) by at least one swivel joint (hinge pins 17; see Figure 3). A portion of the housing is pivotable to easily remove parts of the housing for maintenance (Abstract: Part of the housing is pivotable to enable the drawing-in device to be easily removed for maintenance).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the cutting chamber housing of Adams modified with Zollitsch to have the movable lower housing half swivel- mounted to the stationary upper housing half by at least one swivel joint, as taught by Pirrung, for the benefit of easily removing parts of the housing for maintenance.

In the same field of endeavor pertaining to a pelletizer apparatus, Pirrung teaches wherein the swivel joint (hinge pins 17; col 4 line 23-25) is arranged between the stationary upper housing half and the movable lower housing half such that its swivel axis is on a front or rear boundary edge of the cutting chamber housing (knife roll 7; see Figure 3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modify the cutting chamber housing of Pirrung modified with Adams and Zollitsch to have the swivel joint arranged between the stationary upper housing half and the movable lower housing half such that its swivel axis is on a front or rear boundary edge of the cutting chamber housing, as taught by Pirrung, for the benefit of easily removing parts of the housing for maintenance, as discussed in claim 5.
Regarding claim 8, Adams modified with Zollitsch teaches the cutting chamber housing of claim 1. However, Adams modified with Zollitsch fails to teach wherein the movable lower housing half is rotatably connected with the stationary upper housing half by at least one rotary joint (The front flap is held on the hinge pins 17; col 4 line 24-25).
In the same field of endeavor pertaining to a pelletizer apparatus, Pirrung teaches wherein the movable lower housing half is rotatably connected (see front flap 5 in open and closed position in Figures 2 and 3) with the stationary upper housing half by at least one rotary joint (the front flap is held on the hinge pins 17; col 4 line 24-25).

Regarding claim 9, Pirrung modified with Adams and Zollitsch teaches the cutting chamber housing of claim 5. However, Adams and Zollitsch fails to teach wherein the swivel joint comprises at least one rotary joint oriented along the swivel axis.
In the same field of endeavor pertaining to a pelletizer apparatus, Pirrung teaches wherein the swivel joint (the front flap is held on the hinge pins 17; col 4 line 24-25) comprises at least one rotary joint (hinge pins 17) oriented along the swivel axis (hinge axis 17, which is held in the two side walls 2 and 3; col 3 line 9-10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify swivel joint of Pirrung modified with Adams and Zollitsch to comprise at least one rotary joint oriented along the swivel axis, as taught by Pirrung, for the benefit of easily removing parts of the housing for maintenance, as discussed in claim 5.
Regarding claim 10, Pirrung modified with Adams and Zollitsch teaches the cutting chamber housing of claim 5. However, Adams modified with Zollitsch fails to teach wherein the movable lower housing half is slidably connected to the stationary upper housing half.
In the same field of endeavor pertaining to a pelletizer apparatus, Pirrung teaches wherein the movable lower housing half is slidably connected to the stationary upper housing half (col 4 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the movable lower housing half of Pirrung modified with Adams and Zollitsch to slidably connect to the stationary upper housing half, as taught by Pirrung, for the benefit of reducing the possibility of apparatus damage due to rough handling.
Regarding claim 16, Adams modified with Zollitsch teaches the cutting chamber housing of claim 1. However, Adams modified with Zollitsch fails to teach wherein the rotary drive partially projects out of the upper stationary housing half downwards from the separation plane.
In the same field of endeavor pertaining to a pelletizer apparatus, Pirrung teaches wherein the rotary drive (drawing-in roll 10; col 1 line 9-11) partially projects out of the upper stationary housing half downwards from the separation plane (see Figure 3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the rotary drive of Adams modified with Zollitsch to partially project out of the upper stationary housing half downwards from the separation plane, as taught by Pirrung, for the benefit of easily removing parts of the housing for maintenance, as discussed in claim 5.


12- 14 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US5624688 A) in view of Zollitsch et al. (US5888554 A), as applied to claim 1, and further in view of Axelsson et al. (US5553797 A).
Regarding claim 12, Adams modified with Zollitsch teaches the cutting chamber housing of claim 1. However, Adams modified with Zollitsch fails to teach wherein the movable lower housing half is connected with the stationary upper housing half with latching elements.
In the same field of endeavor pertaining to a pelletizer apparatus apparatus, Axelsson teaches wherein the movable lower housing half is connected with the stationary upper housing half (col 3 line 49-50) with latching elements (col 1 line 61-62). Connecting the movable lower housing half with the stationary upper housing half by latching elements allows the housing to be rapidly opened such that servicing and/or cleaning the apparatus does not take a long time (col 1 line 61-65). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the movable lower housing half of Adams modified with Zollitsch to be connected with the stationary upper housing half with latching elements, as taught by Axelsson, for the benefit of reducing the servicing/cleaning time of the pelletizer.
Regarding claim 13, Adams modified with Zollitsch teaches the cutting chamber housing of claim 1. However, Adams modified with Zollitsch fails to teach wherein the movable lower housing half is lockably connected with the stationary upper housing half.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the movable lower housing half of Adams modified with Zollitsch to be lockably connected with the stationary upper housing half, as taught by Axelsson, for the benefit of reducing the servicing/cleaning time of the pelletizer, as discussed in claim 12.
Regarding claim 14, Axelsson modified with Adams and Zollitsch teaches the cutting chamber housing of claim 13. However, Adams modified with Zollitsch fails to teach wherein the movable lower housing half is connected with the stationary upper housing half with a linear bayonet lock.
In the same field of endeavor pertaining to a pelletizer apparatus apparatus, Axelsson teaches wherein the movable lower housing half is connected with the stationary upper housing half with a linear bayonet lock (col 3 line 49-50).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the movable lower housing half of Axelsson modified with Adams and Zollitsch to be connected with the stationary upper housing half with a linear bayonet lock, as taught by Axelsson, for the benefit of reducing the servicing/cleaning time of the pelletizer, as discussed in claim 12.

s 15 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US5624688 A) in view of Zollitsch et al. (US5888554 A), as applied to claim 1, and further in view of Rein (EP1563897 A1).
Regarding claim 15, Adams modified with Zollitsch teaches the cutting chamber housing of claim 1. However, Adams modified with Zollitsch fails to teach wherein the inlet for cooling fluid and the outlet for cooling fluid with pellets are arranged on the stationary upper housing half.
In the same field of endeavor pertaining to a pelletizer apparatus, Rein teaches wherein the inlet for cooling fluid (a supply opening 21) and the outlet for cooling fluid with pellets (discharge chute 5) are arranged on the stationary upper housing half (fixed housing wall portion 3; the coolant is first promoted in the area of the fixed housing wall section, from where it flows to and circulates to the movable housing wall section, after which it is returned to the stationary housing wall section and withdrawn becomes; see pg. 3 line 2-4). The inlet and outlet arranged on the stationary upper housing half allows for the cooling fluid to remain cold as it flows through the housing and before it is withdrawn (this ensures that the freshly supplied, still cold coolant actually the entire case, as far as the coolant through the case is cooled, flows through, before it is withdrawn; see pg. 2 line 49-50).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the inlet for cooling fluid and the outlet for cooling fluid with pellets of Adams modified with Zollitsch to be arranged on the stationary upper housing half, as taught by Rein, for the benefit of maintaining cold cooling fluid as it flows through the housing.
s 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US5624688 A) in view of Zollitsch et al. (US5888554 A), as applied to claim 1, and further in view of Muerb (US20100187707 A1).
Regarding claim 17, Adams modified with Zollitsch teaches the cutting chamber housing of claim 1. However, Adams modified with Zollitsch fails to teach wherein the movable lower housing half comprises deflection structures to force cooling fluid into a spiral circulation between the upper and lower housing halves.
In the same field of endeavor pertaining to an underwater pelletizer, Muerb teaches wherein the movable lower housing half comprises deflection structures (multiple control devices 12) to force cooling fluid into a spiral circulation between the upper (inlet chamber 8) and lower housing halves (housing 6; [0008] the resultant flow of the cooling fluid will be in a spiral running radially from the inside to the outside). The spiral circulation between the upper and lower housing halves improves flow control of the coolant and permits energy-efficient granulation in a simple and economic manner ([0010] method and a device for granulating thermoplastic material that allows improved flow control of the coolant and permits energy-efficient granulation in a relatively simple and economical way). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the movable lower housing half of Adams modified with Zollitsch to comprise deflection structures to force cooling fluid into a spiral circulation between the upper and lower housing halves, as taught by Muerb, for the benefit of permitting energy-efficient granulation in a simple and economic manner.

In the same field of endeavor pertaining to an underwater pelletizer, Muerb teaches wherein the movable lower housing half comprises deflection structures (multiple control devices 12) to force cooling fluid vertically upwards into the outlet ([0008] the resultant flow of the cooling fluid will be in a spiral running radially from the inside to the outside).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the movable lower housing half of Adams modified with Zollitsch to comprise deflection structures to force cooling fluid vertically upwards into the outlet, as taught by Muerb, for the benefit of permitting energy-efficient granulation in a simple and economic manner, as discussed in claim 17.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US5624688 A) in view of Zollitsch et al. (US5888554 A), as applied to claim 1, and further in view of Yamaguchi et al. (JPH11123502 A). 
Regarding claim 19, Adams modified with Zollitsch teaches the cutting chamber housing of claim 1. However, Adams modified with Zollitsch fails to teach wherein the cutting chamber housing comprises pressure casting material of a metal alloy.
In the same field of endeavor pertaining to a pelletizer apparatus, Yamaguchi teaches wherein the cutting chamber housing (see Figure 2) comprises pressure casting material (semi-
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the cutting chamber housing of Adams modified with Zollitsch to comprise pressure casting material of a metal alloy, as taught by Yamaguchi, for the benefit of producing uniform pellets. 

Allowable Subject Matter
Claim 11 is allowed. The closest prior art, Pirrung et al (US5657934 A), teaches the cutting chamber housing of claim 10, wherein the stationary upper housing half comprises a front slide bearing (bearing 13) and a rear slide bearing (bearing 14), and further wherein the movable lower housing half comprises a front sliding element (oblong holes in the side walls 2 and 3) slidably engaged with the front slide bar (col 2 line 9-10) and a rear sliding element (oblong holes in the side walls 2 and 3) slidably engaged with the rear slide bar (col 2 line 9-10). However, the prior art does not expressly disclose a front and rear slide bearing being a front and rear slide bar.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743